762 N.W.2d 505 (2009)
Habib MAMOU and V & M Corporation, d/b/a Royal Oak Waste Paper and Metal Company No. 2, Plaintiffs-Appellants,
v.
Edward C. CUTLIP, Jr. and Kerr, Russell & Weber, P.L.C., Defendants-Appellees.
Docket No. 136927, COA No. 275862.
Supreme Court of Michigan.
March 23, 2009.

Order
On order of the Court, the application for leave to appeal the June 10, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.